      Case 3:19-cr-00173-CWR-FKB Document 19 Filed 09/25/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 3:19-cr-00173-CWR-FKB

MELECIA BALTAZAR-SEBASTIAN
a/k/a Amparo Sanchez


            PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       Now comes D. Michael Hurst, Jr., United States Attorney, in and for the Southern

District of Mississippi, and respectfully represents:

       That MELECIA BALTAZAR-SEBASTIAN, A-Number 201 942 273, is presently in

custody of the Jena/LaSalle Detention Facility, Jena, Louisiana, and is a defendant in this cause,

and her presence is required in the Southern District of Mississippi at Jackson, Mississippi, on

October 10, 2019, at 9:00 a.m., for certain proceedings in regard to the above-mentioned

criminal action wherein she is a defendant.

       WHEREFORE, premises considered, petitioner prays that a Writ of Habeas Corpus Ad

Prosequendum issue directing the Jena/LaSalle Detention Facility, Jena, Louisiana, to deliver the

body of MELECIA BALTAZAR-SEBASTIAN, A-Number 201 942 273, to any United States

Marshal, or his deputy or any authorized law enforcement officer, and have her there on October

10, 2019, at 9:00 a.m., for certain proceedings and thereafter at such times and places as required

by the Court until the case is disposed of, and thereafter any United States Marshal, or his deputy

or any authorized law enforcement officer, shall return the defendant to the Warden aforesaid

under safe and secure conduct.
      Case 3:19-cr-00173-CWR-FKB Document 19 Filed 09/25/19 Page 2 of 2




       And your petitioner further prays for such other and further orders as may be necessary in

the premises.

       Date:    September 25, 2019                         Respectfully submitted,

                                                           D. MICHAEL HURST, JR.
                                                           United States Attorney
                                                    By:
                                                           s/ Shundral Cole
                                                           Shundral Cole
                                                           Assistant U.S. Attorney
                                                           MS Bar # 103003
                                                           1575 20th Avenue
                                                           Gulfport, MS 39501
                                                           Ph: (228)563-1560
                                                           Fax: (228)563-1571
                                                           Shundral.Cole@usdoj.gov
